                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:07-CR-201-D


UNITED STATES OF AMERICA,                )
                                         )
                 v.                      )                      ORDER
                                         )
ANTHONY ANTONIO SHEPARD,                 )
                                         )
                         Defendant.      )


       On April 28, 2020, the court denied defendant's motion for reduction of sentence. See [D.E.

100]. OnMay 1, 2020, defendant appealed [D.E. 101], and the appeal remains pending. On January

19, 2021, defendant moved for reconsideration [D.E. 106]. In light of defendant's pending appeal,

the court DISMISSES defendant's motion for reconsideration [D.E. 106]. See, e.g.• Griggs v.

Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam); United States v. Sanders, No.

1: 17-CR-29-HAB, 2020 WL 3268492, at• 1 (N.D. Ind. June 17, 2020) (unpublished); United States

v. Watts, No. CR 16-104, 2020 WL 3036545, at *2 (M.D. La. June 5, 2020) (unpublished); United

States v. Belton, No. 5:18-CR-113-FL-l, 2020 U.S. Dist LEXIS 75837, at *2 (E.D.N.C. Apr. 29,

2020) (unpublished).

       SO ORDERED. This....!.!! day of February 2021.



                                                      JSC.DEVERffi
                                                      United States District Judge




          Case 5:07-cr-00201-D Document 107 Filed 02/18/21 Page 1 of 1
